Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 09/22/21. Claims 1-16 and 18-26 are currently pending in the application, with claim 17 having being cancelled.  Accordingly, claims 1-16 and 18-26 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(b) rejection on claim 16 has been fully considered.  While Applicant amended claim 16, additional indefinite issues remain in the claims.  For example, now that applicant has recited a specific phenyl sulfonyl compound, step iv) of synthesis 1 should now recite cleavage of “the” phenyl sulfonyl protection group of the compound of step i).  Consequently, the recitation of a “phenyl sulphon-protection group” implies that other phenyl sulfonyl groups are present in said synthesis.  By the same token, step vi) of the first synthesis failed to recite what compound/moiety is reacting with an aryl isocyanate.  Again, nowhere in the synthesis did applicant define in the synthesis reaction what exactly (i.e. what compound) is being reacted with said aryl isocyanate and this renders the claim indefinite.  

Finally, synthesis 3 of claim 16 is again missing the specific reactants that applicant is claiming leads to a compound of formula (I).  Given that a phenol refers to any phenol and given that ANY phenol would not lead to compound of Formula (I), the examiner maintains that applicant needs to recite the specific reactants in step i).  By the same token, step i) needs to also recite the specific amine that reacts with a chlorocarbonyl intermediate obtained by treatment of a specific phenol with trimethylamine present.  Further the examiner maintains that newly added claim 26 possesses similar issues that need to be addressed as well.
Since applicant has yet to amend said claim to address the aforementioned issues, the examiner maintains that the 112(b) rejection over claim 16 remains proper.  

Applicant’s arguments with respect to the 112(b) rejection over claims 11 and 13-19 have been fully considered.  Given that applicant has amended the claims to now remove the lack of antecedent basis, such rejection is now moot.  Consequently, the 112(b) rejection over claims 11 and 13-19 for lack of antecedent basis is hereby withdrawn.  


Applicant’s arguments with respect to the 112(a) rejection over claims 13-15 and 17-19 have been fully considered.  Specifically, Applicant argues that claim 15 teaches compound of formula (I) other than Marbotinib such as compounds 36b, 36d, 36c, 36g, 41b, and 46b that have anti-proliferative effects against FLT3-ITD positive human MVR-11 cells.  Additionally, applicant argues that the results in figs. 3-5 demonstrate that the compounds of claim 1 are inhibitors of FLT3 and inhibit proliferation of FLT3-ITD AMD cells.  Such arguments are however not found persuasive as the examiner contends that the compounds, examples, and figures discussed by Applicant do not reflect the various core structures of instant formula (I).  Specifically, 36h and 36e who are both structurally similar and possess a 5 membered ring (as opposed to 6 membered ring) fail to demonstrate compounds wherein K or m is 1 or a 6 membered ring or Z as C=S.  Since applicant has yet to demonstrate inhibition utilizing a variety of compounds with structures encompassing the compounds of formula (I), the examiner maintains that applicant has yet to enable the breadth of the claims.  
With respect to the lack of enablement in claim 15, the examiner again maintains that while applicant tested a variety of leukemia cells, applicant failed to enable treatment of lymphoma or myeloma, for example, also known as subtypes of blood 

For the foregoing reasons, the 112(b) and 112(a) rejections over claim 16 and over claims 11 and 13-19 are withdrawn while the remaining rejections remain proper.  However, in view of applicant’s amendment, the following modified 112(a) and 112(b) Final rejections are being made.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 16 and 20-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claim 16 is particularly vague and indefinite given that applicant is claiming various steps of synthesis in claim 16 leading to a compound of formula (I) yet applicant failed to recite what some of the reactant compounds are when k is 0 (i.e. a 5 membered ring).  For example, applicant has now recited a specific phenyl sulfonyl compound, step iv) of synthesis 1 should now recite cleavage of “the” phenyl sulfonyl protection group of the compound of step i).  However, a recitation of a “phenyl sulphon-
As for synthesis 2 involving lithiation, the examiner again contends the aryl lithium intermediate needs to be recited in the claims as recitation of an aryl lithium implies that such lithiation results in various aryl lithium intermediates while the reaction recites specific starting reactants.  Again, in step ii) of synthesis 2, cleavage of “the” sulfonyl protecting group needs to be recited as the recitation “a” implies more than one sulfonyl group is present and the same issue in step iii) for cleavage of “the” tert-butoxycarbonyl protective group and step iv) again needs to recite the specific group that is being reacted with an aryl isocyanate. 
Finally, synthesis 3 of claim 16 is again missing the specific reactants that applicant is claiming that lead to a compound of formula (I).  Given that “a” phenol refers to any phenol and given that ANY phenol would not lead to compound of Formula (I), the examiner maintains that such recitation is vague and indefinite and applicant needs to recite the specific reactants in step i).  By the same token, step i) needs to also recite the specific amine that reacts with a chlorocarbonyl intermediate obtained by treatment of a specific phenol with trimethylamine present.  Further the examiner maintains that newly added claim 26 possesses similar issues that need to be addressed as well.
	


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-15 and 18-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting FLT-3 protein and while being enabling for treating leukemia comprising administering compound 28 or Marbotinib and compounds 36h and 36e, does not reasonably provide enablement for inhibiting FLT3 protein utilizing every single compound of Formula (I) and does not enable treatment of every single blood cancer in existence utilizing every single compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating a cancer, wherein said method comprises administering, to a patient in need of such treatment, a compound according to claim 1, wherein the cancer is a blood cancer and to a method for inhibiting FLT3 wherein said method comprises administering, to a patient in need of such inhibition, a compound according to claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single blood cancer or inhibition of FLT3 protein utilizing every single contrasting compound of Formula (I).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating a cancer, wherein said method comprises administering, to a patient in need of such treatment, a compound according to claim 1, wherein the cancer is a blood cancer and to a method for inhibiting FLT3 wherein said method comprises administering, to a patient in need of such inhibition, a compound according to claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated treatment of leukemia blood cancer, AML and while applicant 
	

2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single blood cancer and the inhibition of FLt3 utilizing every single compound of Formula (I)”. While such “treatment” might theoretically be possible for leukemia or  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single blood cancer or disease subtypes utilizing every single compound of formula (I). No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds, other than Marbotinib, 36h or 36e and for treating leukemia. The latter is corroborated by the working examples on pages 73-78 and figures 2-8.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to multiple myeloma, for example, having unrelated mechanisms of action involving plasma cells, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	
4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of .

	
Conclusion
Claims 1-13 are allowed while claims 13-16 and 18-26 are not allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/17/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.